Citation Nr: 0533482	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Timothy Kovach, Esq.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1943 to January 
1964.  He died in February 2002.  The appellant is his 
surviving spouse.

In March 2002, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  An August 2002 rating decision denied the 
claim, and she appealed. 

In May 2004, the appellant testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge (VLJ) 
in Washington, D.C.  A transcript of that hearing has been 
associated with the claims folder.  Following the May 2004 
hearing, the appellant submitted additional medical evidence 
directly to the Board.  She has waived review of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2005).

The Board remanded the claim in February 2005 for the purpose 
of clarifying the appellant's contentions on appeal.  During 
the course of this appeal, the appellant had propounded a 
number of theories which purportedly linked the veteran's 
death to various aspects of his military service.  The 
February 2005 remanded was prompted by various submissions of 
the appellant which suggested a yet another theory of 
entitlement, namely that the veteran's death was the result 
of his alleged exposure to mustard gas while on active duty.  
The appellant's attorney responded to the Board's remand in a 
May 2005 letter which stated emphatically that the only 
theory being presented by the appellant was that the 
veteran's death was the result of syphilis which was 
allegedly incurred in service and/or aggravated by improper 
medical treatment in service.  Because the appellant 
effectively withdrew all theories of causation other than the 
"syphilis theory," the RO returned the case to the Board 
without additional readjudication [the appellant's syphilis 
theory had previously been adjudicated on several occasions 
by the RO].

In the February 2005 remand, the Board also denied the 
appellant's motion to advance her case on the docket, 
specifically finding that financial and/or medical hardship 
had not been shown.  See 38 C.F.R. § 20.900(c) (2005).

In August 2005, the Board solicited a medical opinion from an 
independent medical expert (IME).  The IME opinion was 
received by the Board in September 2005. 

Representation

In a recently received communication, dated October 26, 2005, 
the appellant stated that "I no longer have an attorney to 
represent me."  There is no other indication that the 
attorney who represented the appellant at her personal 
hearing and thereafter has withdrawn, or that the appellant 
has revoked his authority to act.  See 38 C.F.R. §§ 20.607, 
20.608 (2005).  Indeed, withdrawal of a representative after 
an appeal has been certified to the Board is strictly 
limited.  Id.  
Accordingly, the attorney is still listed as the veteran's 
representative on the first page of this decision.



From comments in her October 2005 letter, it appears that the 
appellant has evidently recently sought advice from a 
"Veteran's Services Center", the precise location and 
organization being unclear.  It does not appear, however, 
that a power of attorney was executed or that representative 
relationship exists.  In any event, representation by more 
than one attorney or agent is strictly prohibited.  
See 38 C.F.R. § 20.601 (2005).  


FINDINGS OF FACT

1.  The veteran died in February 2002 at age 80; the original 
death certificate lists the cause of death as diabetes 
mellitus, due to hypertension, due to renal failure, due to 
cardiac arrest.  No autopsy was performed.  The death 
certificate was subsequently amended to include dementia and 
neurosyphilis as other significant factors contributing to 
death.

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  A preponderance of the medical and other evidence of 
record reveals that the veteran's death was unrelated to his 
military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, the Board 
will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by the November 2002 statement of the case (SOC) 
and the January and October 2003 supplemental statements of 
the case (SSOC) of the pertinent law and regulations 
(including those related to service connection for the cause 
of the veteran's death), of the need to submit additional 
evidence on her claim, and of the particular deficiencies in 
the evidence with respect to her claim.  

More significantly, letters were sent to the appellant in 
April 2002 and June 2003, which advised the appellant to 
submit medical and other evidence which shows that the 
veteran's death was related to his military service.  The 
Boards also notes that the appellant and her attorney were 
clearly aware of the evidence needed in order to substantiate 
the claim.  Both have submitted an array of medical evidence 
and voluminous argument which purportedly show how the 
veteran's death was related to his time in service.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the April 
2002 VCAA letter, the appellant was informed that VA would 
make "reasonable efforts" to obtain "such things as 
medical records, employment records, or records from other 
Federal agencies."  She was specifically informed that the 
veteran's service medical records had been requested and that 
VA would further assist her by "providing a . . . medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2002 letter notified the appellant that she "must 
give us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to support your claim with 
appropriate evidence."  More specifically, the June 2003 
letter instructed the appellant to "identify the complete 
names and addresses of doctors or medical facilities that 
treated the veteran for syphilis and furnish the approximate 
dates, of all treatment since 1/31/64, [the veteran's] date 
of discharge from military service, on the enclosed VA Form 
21-4138.  Include VA and non VA treatment."  The June 2003 
letter also provided the appellant the option of completing 
medical release forms for each doctor or medical facility to 
allow VA to obtain these records, or of obtaining the records 
themselves and forwarding them to VA.  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2003 letter advised the appellant that she should 
submit any "additional medical evidence not already in the 
file."  This letter also stated that "[i]f you know that 
there are no additional medical records to be obtained, let 
us know so that we can continue with the appeal process."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the appellant was not provided notice 
of the VCAA prior to the initial adjudication of her claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, the appellant was provided with VCAA notice via the 
April 2002 and June 2003 VCAA letters.  Her claim was then 
readjudicated in the October 2003 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim, and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the appellant in proceeding to 
consider her claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the appellant 
in this case  received such notice and was given the 
opportunity to respond.  The appellant has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

The appellant has been represented by an attorney, and 
through him she is deemed to be aware of the provisions of 
the VCAA.  Moreover, it is clear from numerous submissions 
and contentions made by the appellant that she is fully aware 
of the requirements of law.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].    

Based on this procedural history, the Board finds that the 
appellant was properly notified of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, the 
veteran's terminal hospitalization records, multiple opinions 
from K.T., M.D., the veteran's private physician, and the 
opinion of the IME.  The appellant and her attorney have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing 
before the undersigned VLJ in May 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2005).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service" (emphasis 
added).  

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Factual Background

The veteran served on active duty in the United States Army 
from August 1943 to January 1964.  Service medical records 
indicate that prior to service the veteran had a history of 
penile lesions in 1939 and 1942 which were treated by a 
private physician.  Two days following entrance into service, 
a serologic test for syphilis was returned positive.  The 
veteran was diagnosed with syphilis which was characterized 
as "latent, early, new" and was treated for approximately 
two months with "hip and vein shots."  Spinal fluid 
analysis conducted in July 1943 and December 1945 was 
pertinently negative.  A 1945 blood test was positive for 
syphilis and the veteran underwent another two-month course 
of treatment with "hip and vein shots."  On reenlistment in 
1949, the veteran again tested positive for syphilis; 
evidently no treatment was rendered.  A 1951 blood test was 
also positive for syphilis, and the veteran was treated with 
penicillin.

In April 1953, the veteran was diagnosed with 
"neurosyphilis, asymptomatic" (based on a 2+ Wasserman test 
and a ten-0 colloidal gold).  Subsequent Wasserman and 
colloidal gold tests conducted in May 1953 were negative and 
as a result the neurosyphilis diagnosis was replaced with a 
diagnosis of "late latent syphilis, seropositive only."  
The veteran's military physician noted his belief that the 
April 1953 test results were in error and added that "it is 
strongly felt that [the veteran] does not have and has not 
had CNS syphilis."  Penicillin was administered to treat the 
condition, which treatment was noted as "adequate" by the 
reviewing physician.  

A July 1955 serologic test for syphilis (cardiolipin 
microflocculation) was negative; however, a January 1958 test 
was characterized as "doubtful," with "old latent lues" 
noted in a consultation report later that month.  Serologic 
tests for syphilis in 1959 and 1960 were both negative.  A 
June 1962 serologic test for syphilis (cardiolipin) was 
reported to be "positive;" however, the laboratory results 
revealed "weakly reactive" cardiolipin flocculation and a 
"non-reactive" complement fixation.  On separation in 
October 1963, a routine serologic test for syphilis 
(fluocculation) was non-reactive.

There is no pertinent medical evidence of record for many 
decades after service.  

The veteran, then almost 80 years of age, was hospitalized 
for "mental status changes" in October 2001.  At that time, 
he was diagnosed with various health problems including 
hypertension, coronary artery disease, congestive heart 
failure, hyperlipidemia, insulin dependent diabetes mellitus, 
end-stage renal disease, anemia, depression, glaucoma, multi-
infarct dementia, and Alzheimer's disease.  
Syphilis was not diagnosed.

The veteran was again hospitalized in December 2001 at which 
time a brain CT revealed, "stable intracranial atrophy and 
ventricular enlargement" with hemispheric changes "likely 
due to small vessel ischemic change."  A December 2001 
consultation report by Dr. R.L. noted a history of syphilis 
and Alzheimer's disease.  Dr. R.L.'s diagnostic impression 
was toxic-metabolic encephalopathy, most likely associated 
with an underlying urinary tract infection.  Syphilis was not 
diagnosed.  

Tertiary syphilis was noted in a February 2002 report by Dr. 
K.T.

The veteran died in February 2002, at the age of 80.  The 
original death certificate listed diabetes mellitus, 
hypertension, renal failure, and cardiac arrest as the immediate 
causes of death.  No contributing factors were listed and no 
autopsy was performed.  

The death certificate was amended in May 2002 to include dementia 
and neurosyphilis as significant factors contributing to death.  

The veteran's physician, Dr. K.T., who signed both the original 
and the amended death certificate, has submitted multiple letters 
to VA regarding the cause of the veteran's death.  An April 2002 
letter indicated that the veteran's death was caused by diabetes 
and neurosyphilis with cognitive decline.  Dr. K.T. related the 
veteran's neurosyphilis to the June 1962 in-service laboratory 
test that found cardiolipin flocculation weakly reactive.  In an 
August 2002 letter, however, Dr. K.T. opined that the veteran's 
death was related to his in-service exposure to "herbicide 
dioxins."  Syphilis was not mentioned.  [The appellant had 
previously contended that her husband's death was the result of 
various conditions, namely diabetes mellitus, which she claimed 
were the result of his exposure to Agent Orange while serving in 
Vietnam.  As noted in the Introduction, the appellant has 
abandoned all theories of causation except that relating to 
syphilis.  In any event, the veteran's service records reveal 
that he did not serve in Vietnam and was not otherwise exposed to 
herbicides while on active duty.]

In a January 2003 letter, Dr. K.T. opined that the veteran was 
successfully treated for syphilis prior to entering service, and 
was thus cured of the disease prior to induction.  Dr. K.T. 
further asserted that  "[the veteran's] subsequent diagnoses and 
treatment for syphilis in 1945, 1951, and 1953 were separate 
unrelated episodes of the disease incurred while serving on 
active duty . . .he was successfully treated for each of those 
incidents . . . [they] were not treatments for an ongoing pre-
existing condition."  Dr. K.T. went on to state that the June 
1962 laboratory test confirmed a new diagnosis of neurosyphilis 
which was unrelated to his prior diagnoses.  Dr. K.T. contended 
that the neurosyphilis which contributed to the veteran's demise 
"was the same neurosyphilis [the veteran] was diagnosed with in 
the military."  In the January 2003 letter, Dr. K.T. made no 
reference to the "herbicide dioxin" theory mentioned in his 
letter of August 2002.

Also of record is the September 2005 opinion of the IME, who is a 
Distinguished Professor of Internal Medicine at a medical school.  
After reviewing the claims file, the IME found that the veteran 
had syphilis on his induction into the military which was defined 
by serology only.  No evidence of primary, secondary, or tertiary 
syphilis was present at that time.  The IME further concluded 
that the diagnosis rendered at induction - that of "latent, 
early, new" syphilis - was correct based on the information then 
of record, namely the veteran's history of penile lesions in 1939 
and 1942 which were treated by a private physician.  The IME 
further concluded that there was no definitive evidence to 
indicate that the veteran's syphilis was aggravated beyond its 
normal course while on active duty.  In support of this finding, 
the IME noted that the veteran had no clinical manifestations of 
syphilis either during or after service (i.e. manifestations of 
primary, secondary, or tertiary syphilis), which would have 
indicated aggravation.  Instead, the IME found it significant 
that evidence of syphilis was only found on serologic testing 
during service.  Even on these tests, it was noted that "titers 
were never high and no clear-cut change in titer was ever 
documented."  [The IME went on to explain that "titers" refers 
to a measure of blood test results.]

The IME also stated that there was no evidence that the 
veteran had neurosyphilis.  He specifically noted that the 
"gold standard" in diagnosing neurosyphilis has been the 
result of spinal fluid analysis.  Notably, spinal fluid 
analysis of the veteran in 1943, 1945, 1949, 1953, and 2001 
was pertinently negative.  The IME opined that the veteran's 
organic brain syndrome (OBS), which manifested in the years 
prior to death, was the result of Alzheimer's disease and/or 
multi-infarct dementia, as noted on various CT scans.  Taking 
into consideration these findings together with the veteran's 
age at death, the fact that his December 2001 spinal fluid 
showed no white blood cells, and severity of his vascular 
disease, the IME concluded that the veteran's OBS was 
unrelated to neurosyphilis.

Moreover, the IME concluded that the veteran "received 
consistently thoughtful attention to his low-titer positive 
serologies throughout the duration of active duty service," 
including multiple courses of penicillin.  Overall, the IME 
stated that the veteran's "evaluation and treatment met the 
standard of care" and that "neurosyphilis was not the cause 
of his cognitive decline or of his death."

The appellant has submitted a plethora of Internet articles 
and other medical treatise evidence generally describing 
syphilis, its various stages, and the potential damage such 
condition can do over time.  She also presented various 
evidence regarding the Tuskegee Syphilis Study, in which 
African-American men diagnosed with syphilis were left 
untreated for the purpose of governmental study of the 
effects of the condition over time.  Although the appellant 
has not directly suggested that the veteran was a participant 
in the Tuskegee study, she has suggested that he was either 
left untreated (or was not properly treated) because of 
either racial animus on the part of Army physicians or 
because the veteran was part of an Army syphilis study in the 
Tuskegee mold.  She has submitted no specific evidence (i.e. 
directly pertaining to the veteran) in support of such 
assertions.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially conceded that the veteran's 
syphilis preexisted service, but that it was aggravated by 
improper treatment and/or lack of treatment in service, 
allegedly due to racial bias on the part of military 
physicians.  Such improper treatment, the appellant contends, 
resulted in the veteran's steady cognitive decline due to 
neurosyphilis which in turn led to his demise.  

The appellant alternatively argues that the veteran's pre-
service bout of syphilis had been cured before his entrance 
into the military, and that he was reinfected with syphilis 
in service, and that such reinfection resulted in 
neurosyphilis and eventually, death.

The Board's initial inquiry revolves around the presumptions 
of soundness and aggravation found in 38 U.S.C.A. § 1111, 
discussed above. 

The Board notes that a report of the induction examination of 
the veteran is not of record.  However, positive serologic 
tests results (and an accompanying syphilis diagnosis) were 
obtained within two days of the veteran's entrance into 
service.  Given the brief time period between induction and 
diagnosis (and considering the time needed to analyze the 
blood sample in a laboratory), the Board finds that the 
serologic tests results and accompanying syphilis diagnosis 
are sufficient to represent a finding of syphilis on 
induction, even though not contained within the confines of a 
traditional induction medical examination.  

Because syphilis was noted on service entrance, the 
presumption of soundness contained in 38 U.S.C. § 1111 does 
not attach.  See Bagby, supra.  Accordingly,
it is not required to be shown by clear and unmistakable 
evidence that the veteran's syphilis preexisted service and 
was not aggravated thereby.  Id.; see also the Board 
discussion of VAOPGCPREC 3-2003, supra.  Because the 
presumptions of soundness and aggravation contained in 
38 U.S.C. § 1111 do not attach, any medical questions 
regarding the nature and onset of the veteran's syphilis will 
be resolved under the Gilbert burden of proof, namely that a 
preponderance of the evidence must be against the claim for 
the appeal to be denied.

The only competent medical evidence in support of the 
appellant's claim comes from various reports from Dr. K.T.  
The Board observes that these appear to be inconsistent with 
other medical evidence.  For example, medical reports from 
late 2001 refer to numerous medical problems, including 
Alzheimer's, but not neurosyphilis.  Moreover, the February 
2002 original death certificate, signed by Dr. K.T. himself, 
did not mention neurosyphilis.  However, Dr. K.T. did provide 
a diagnosis of neurosyphilis in February 2002, the month of 
the veteran's death, and later provided an amended death 
certificate in which neurosyphilis appears. 

In his medical opinions, Dr. K.T. has concluded that the 
veteran had syphilis before service, but that such was 
successfully treated and cured before induction.  Dr. K.T. 
further argues that the veteran was reinfected with syphilis 
in service, and that such reinfection resulted in 
neurosyphilis and, eventually, the veteran's death.

A completely different medical theory, however, was presented 
by the IME.  The IME concluded that the veteran did have 
early latent syphilis on entrance into service.  This opinion 
was premised on a serologic test for syphilis, the positive 
results of which were noted only two days following the 
veteran's induction into service.  The IME further opined 
that the veteran's preexisting syphilis was properly treated 
by his military caregivers and that he never had 
neurosyphilis, and that such did not contribute to the 
veteran's death.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the opinion of the IME 
to be more probative than that of Dr. K.T., whose various 
opinions suffer from a number of flaws and patent 
inconsistencies.  The Board finds it significant that Dr. 
K.T. has at various times during the appeal period forwarded 
conflicting theories regarding the cause of the veteran's 
death.  In an April 2002 opinion letter, Dr. K.T. asserted 
that the veteran's death was the result of neurosyphilis 
which was incurred in service.  
A few months later, however, in August 2002, Dr. K.T. 
attributed the veteran's death to purported in-service 
herbicide exposure (evidently mirroring the appellant's 
theory of entitlement at the time) without the slightest 
reference to his prior opinion, which focused solely on 
neurosyphilis.  Dr. K.T. did another about face in a January 
2003 letter in which he returned to his original 
neurosyphilis theory of causation.  No underlying rationale 
or explanation was provided for this 360 degree revision of 
his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  

Likewise, Dr. K.T. provided no explanation for his failure to 
include neurosyphilis on the original death certificate in 
February 2002 or his decision to include it on the amended 
May 2003 death certificate.  [There is nothing of record to 
indicate whether this somewhat unusual change was at the 
behest of the appellant in connection with her March 2002 
claim for VA death benefits; the timing, however, is 
interesting.]

In short, because he has failed to provide any real 
explanation for the significant changes in his medical 
analysis concerning the crucial matter of neurosyphilis, the 
Board finds Dr. K.T's various statements to be of little 
probative value.  

In addition, Dr. K.T. failed to provide any cogent analysis 
for his opinion that veteran's pre-service bout of syphilis 
was cured before entrance into service.  In particular, Dr. 
K.T. failed to point to any specific diagnostic testing, 
clinical findings, or treatment modalities mentioned in the 
record that aided him in arriving at this conclusion.  He 
also failed to note why the positive serologic test results 
on induction were invalid or provide any justification for 
his belief that the veteran's military physicians were 
incorrect in diagnosing syphilis on service entrance.  

Also troubling to the Board is the fact that Dr. K.T. appears 
to attribute the veteran's cognitive decline solely to 
neurosyphilis, without discussing in any meaningful way the 
role the veteran's various nonservice-connected medical 
conditions, and in particular diagnosed Alzheimer's disease 
and and/or multi-infarct dementia (with accompanying CT 
scans) and may have played in his overall disability picture 
immediately prior to death.  As noted above, Dr. K.T.'s 
February 2002 diagnosis of neurosyphilis is utterly at odds 
with the contemporaneous medical evidence, which make no 
reference to neurosyphilis, much less attribute the veteran's 
cognitive changes to neurosyphilis.  

Moreover, Dr. K.T. failed to account for the negative spinal 
fluid analysis conducted 2001, only months before the 
veteran's death.

In short, the various opinions of Dr. K.T. are inconsistent, 
conclusory, and fail to discuss any pertinent facts or 
findings from the veteran's medical history.  See Hernandez-
Toyens v. West, supra.  For these reasons, the Board 
discounts his assessment as utterly lacking in probative 
value.  

In contrast to the opinions of Dr. K.T., the IME, who is a 
Distinguished Professor of Internal Medicine at a state 
university medical school, provided a complete analysis for 
his opinion, including a thorough discussion of various 
diagnostic test results conducted both during and after 
military service.  The IME also found significant the absence 
of clinical findings of syphilis during military service (the 
disease was only found on serologic testing), and made a 
detailed assessment of the treatment provided the veteran 
during service.  The IME also discussed alternative 
explanations for the veteran's cognitive changes in the years 
before death, including his age, multiple nonservice-
connected vascular diseases, and Alzheimer's disease.  As a 
result of this analysis, the IME concluded that the veteran 
had early latent syphilis on entrance into service, that he 
was properly treated for this condition by his military 
caregivers, that the disease did not progress beyond its 
normal course during service, and that the veteran did not 
have neurosyphilis and that such did not result in death.  

Because the IME's opinion is well-reasoned, thoroughly 
explained, and accounts for the other contemporaneous medical 
evidence of record, the Board finds it to be more probative 
than the opinions of Dr. K.T., which were largely conclusory, 
patently inconsistent, and made only vague reference to the 
remainder of the medical evidence.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].

The Board further observes that the IME's opinion appears to 
be congruent with the medical evidence in the record.  As 
noted above, with the exception of Dr. K.T., none of the 
medical evidence surrounding the veteran's death indicates 
that neurosyphilis was present.  Similarly, there is no 
indication of neurosyphilis in the service medical records, 
with the exception of the  April 1943 laboratory finding 
which was later discounted in the service medical records.  
As was noted by the IME the veteran's medical history, in 
service and after service, is devoid of any reference to 
active syphilis.  As was discussed by the IME, treatment with 
penicillin in service appears to have been due to an 
abundance of caution of the part of the veteran's  military 
health care providers.  The IME stated that the veteran 
"received consistently thoughtful attention to his low-titer 
positive serologies throughout the duration of active duty 
service," including multiple courses of penicillin.  
[The medical evidence, in short, hardy shows neglect of the 
veteran, due to racism or any other reason.]     



The appellant has submitted a number of articles generally 
relating to syphilis.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The articles submitted by the appellant are general in nature 
and they do not provide any information specific to the 
veteran's case.  Accordingly, they are not competent or 
probative to the issue on appeal. 

Indeed, review of the various medical treatise evidence 
submitted by the appellant only serves to bolster the opinion 
of the IME.  This evidence describes syphilis as a disease 
which occurs in four stages.  During the first two stages 
(primary and secondary) of syphilis, the disease is 
manifested by penile sores which eventually give way to a 
spotty skin rash, typically on the palms or soles of the 
feet.  Fever, fatigue, and glandular swelling may also occur 
during this phase.  The medical treatise evidence indicates 
that in the next, or latent, stage the disease is 
asymptomatic and can be detected by blood test only.  The 
final stage is referred to tertiary syphilis in which serious 
damage to various systems, including the brain can occur. 

The veteran's service medical records fail to note any 
clinical syphilis symptomatology such as penile lesions or 
skin rashes while the veteran was on active duty.  The 
condition was noted on blood test only.  This appears to be 
consistent with the description of latent syphilis diagnosed 
on entrance into service and described above.  Indeed, the 
IME also found it significant that no clinical manifestations 
of syphilis were noted during service and that the disease 
was found on serologic testing only.  Such findings were the 
cornerstone of his opinion that the veteran had early latent 
syphilis on entrance into service.  The veteran's military 
caregivers made a similar conclusion.

The Board also notes that Dr. K.T. did not account for the 
lack of clinical evidence of syphilis in opinion that the 
veteran was cured of syphilis before military service, but 
was reinfected while on active duty.  There is in fact no 
objective medical evidence of reinfection in the service 
medical records.

The only other evidence which indicates that the veteran's 
death was the result of syphilis which was either incurred in 
or aggravated by service emanates from the appellant herself.  
However, it is now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The appellant's statements relating the veteran's 
death to neurosyphilis are therefore of no probative value.

The Board has also considered the arguments of the appellant 
to the effect that the veteran's syphilis was inadequately 
treated in service because of either racial discrimination on 
the part of the veteran's military caregivers or because the 
veteran was an unwitting participant in a study similar to 
the Tuskegee Syphilis Study.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Review of the record reveals that the veteran was 
aggressively treated for syphilis while on active duty, 
notwithstanding that no clinical manifestations of syphilis, 
aside from some laboratory findings, were ever identified .  
Service medical records indicate the frequent prescription of 
penicillin, which treatment the IME found to be consistent 
with the standard of care.  No medical professional, 
including Dr. K.T., has indicated that the veteran's in-
service syphilis treatment was in any way inadequate.  The 
only opinion suggesting improper syphilis treatment in 
service is that of the appellant herself.  However, as noted 
above, as a layperson without medical training, she is not 
competent to render an opinion regarding the propriety or 
adequacy of treatment.  See Espiritu, supra.  

The only evidence provided by the appellant regarding the 
contention that the veteran participated in a secret military 
syphilis study are excerpts from a book regarding the 
Tuskegee Syphilis Study.  Although the Tuskegee study is a 
matter of historical record, it in no way involved the Armed 
Forces of the United States.  In fact, evidence submitted on 
behalf of the appellant by her attorney clearly indicates 
that "U.S. Public Health Service" was responsible.  See, 
e.g. Exhibit 7 presented in connection with the appellant's  
personal hearing in May 2004.  The material submitted by the 
appellant includes absolutely no reference to any military 
syphilis study.  Moreover, there is no evidence in the 
veteran's service records to support the notion that he was 
involved in a clandestine syphilis study in the military.  
There is also no evidence in the record to support the 
appellant's conclusion that poor treatment was provided to 
the veteran because of his race.  To the contrary, the 
medical evidence, as discussed above, demonstrates that the 
veteran was adequately treated while in service.  

In short, the record indicates that the veteran's syphilis 
preexisted service and was noted via laboratory testing on 
enlistment; that the preexisting syphilis was not aggravated 
by service, and that the syphilis did not result in his 
death.  Because the evidence is not in equipoise, the benefit 
of the doubt rule, which has been explained in detail on page 
6 above, is not for application.  Accordingly, the benefit 
sought on appeal, service connection for the cause of the 
veteran's death,  is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


